SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-11129 COMMUNITY TRUST BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-0979818 (State or other jurisdiction of incorporation or organization) IRS Employer Identification No. 346 North Mayo Trail Pikeville, Kentucky (Address of principal executive offices) (Zip code) (606) 432-1414 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yesü No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yesü No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer, large accelerated filer, and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filerü Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No ü Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock – 15,837,113 shares outstanding at April 30, 2014 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING STATEMENTS Certain of the statements contained herein that are not historical facts are forward-looking statements within the meaning of the Private Securities Litigation Reform Act. CTBI’s actual results may differ materially from those included in the forward-looking statements. Forward-looking statements are typically identified by words or phrases such as “believe,” “expect,” “anticipate,” “intend,” “estimate,” “may increase,” “may fluctuate,” and similar expressions or future or conditional verbs such as “will,” “should,” “would,” and “could.” These forward-looking statements involve risks and uncertainties including, but not limited to, economic conditions, portfolio growth, the credit performance of the portfolios, including bankruptcies, and seasonal factors; changes in general economic conditions including the performance of financial markets, prevailing inflation and interest rates, realized gains from sales of investments, gains from asset sales, and losses on commercial lending activities; results of various investment activities; the effects of competitors’ pricing policies, changes in laws and regulations, competition, and demographic changes on target market populations’ savings and financial planning needs; industry changes in information technology systems on which we are highly dependent; failure of acquisitions to produce revenue enhancements or cost savings at levels or within the time frames originally anticipated or unforeseen integration difficulties; the adoption by CTBI of a Federal Financial Institutions Examination Council (FFIEC) policy that provides guidance on the reporting of delinquent consumer loans and the timing of associated credit charge-offs for financial institution subsidiaries; and the resolution of legalproceedings and related matters.In addition, the banking industry in general is subject to various monetary and fiscal policies and regulations, which include those determined by the Federal Reserve Board, the Federal Deposit Insurance Corporation, and state regulators, whose policies and regulations could affect CTBI’s results.These statements are representative only on the date hereof, and CTBI undertakes no obligation to update any forward-looking statements made. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements The accompanying information has not been audited by our independent registered public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature. The accompanying condensed consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the Registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q should refer to the Registrant’s Form 10-K for the year ended December 31, 2013 for further information in this regard. Community Trust Bancorp, Inc. Condensed Consolidated Balance Sheets (dollars in thousands) (unaudited) March 31 December 31 Assets: Cash and due from banks $ $ Interest bearing deposits Federal funds sold Cash and cash equivalents Certificates of deposit in other banks Securities available-for-sale at fair value (amortized cost of $656,335 and $621,753, respectively) Securities held-to-maturity at amortized cost (fair value of $1,619 and $1,601, respectively) Loans held for sale Loans Allowance for loan and lease losses ) ) Net loans Premises and equipment, net Federal Home Loan Bank stock Federal Reserve Bank stock Goodwill Core deposit intangible (net of accumulated amortization of $7,979 and $7,925, respectively) Bank owned life insurance Mortgage servicing rights Other real estate owned Other assets Total assets $ $ Liabilities and shareholders’ equity: Deposits: Noninterest bearing $ $ Interest bearing Total deposits Repurchase agreements Federal funds purchased and other short-term borrowings Advances from Federal Home Loan Bank Long-term debt Other liabilities Total liabilities Shareholders’ equity: Preferred stock, 300,000 shares authorized and unissued - - Common stock, $5 par value, shares authorized 25,000,000; shares outstanding 2014 – 15,832,347; 2013 – 15,821,304 Capital surplus Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Income and Comprehensive Income (unaudited) Three Months Ended March 31 (in thousands except per share data) Interest income: Interest and fees on loans, including loans held for sale $ $ Interest and dividends on securities Taxable Tax exempt Interest and dividends on Federal Reserve Bank and Federal Home Loan Bank stock Other, including interest on federal funds sold Total interest income Interest expense: Interest on deposits Interest on repurchase agreements and other short-term borrowings Interest on advances from Federal Home Loan Bank 6 7 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Gains on sales of loans, net Trust and wealth management income Loan related fees Bank owned life insurance Brokerage revenue Securities losses ) 0 Other noninterest income Total noninterest income Noninterest expense: Officer salaries and employee benefits Other salaries and employee benefits Occupancy, net Equipment Data processing Bank franchise tax Legal fees Professional fees FDIC insurance Other real estate owned provision and expense Repossession expense Other noninterest expense Total noninterest expense Income before income taxes Income taxes Net income Other comprehensive income (loss): Unrealized holding gains (losses) on securities available-for-sale: Unrealized holding gains (losses) arising during the period ) Less: Reclassification adjustments for realized losses included in net income ) 0 Tax (benefit) expense ) Other comprehensive income (loss), net of tax ) Comprehensive income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares outstanding-basic Weighted average shares outstanding-diluted Dividends declared per share $ $ See notes to condensed consolidated financial statements. Community Trust Bancorp, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31 (in thousands) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes ) Stock-based compensation Excess tax benefits of stock-based compensation 6 35 Provision for loan losses Write-downs of other real estate owned and other repossessed assets Gains on sale of mortgage loans held for sale ) ) Losses on sales of securities 60 0 Losses on sale of assets, net 14 65 Proceeds from sale of mortgage loans held for sale Funding of mortgage loans held for sale ) ) Amortization of securities premiums and discounts, net Change in cash surrender value of bank owned life insurance ) ) Mortgage servicing rights: Fair value adjustments 69 New servicing assets created ) ) Changes in: Other assets ) Other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Certificates of deposit in other banks: Purchase of certificates of deposit 0 ) Securities available-for-sale (AFS): Purchase of AFS securities ) ) Proceeds from the sales of AFS securities 0 Proceeds from prepayments and maturities of AFS securities Change in loans, net ) Purchase of premises and equipment ) ) Proceeds from sale of premises and equipment 18 0 Redemption of stock by Federal Home Loan Bank 0 Additional investment in Federal Reserve Bank stock (1
